                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



Mon Ethos Pro Consulting, LLC,          )
                                        )
                           Plaintiff,   )
                                        )     Case Number: 1:19-cv-11234-ADB
v.                                      )
                                        )
Raymont Edmonds,                        )
                           Defendant    )
                                        )

                   NOTICE OF WITHDRAWAL OF APPEARANCE

        Please withdraw the appearance of Ronald W. Dunbar, Jr. as counsel to the

plaintiff in the above-referenced case. Joseph J. Balliro, Jr. has entered his appearance on

behalf of the plaintiff.

                                              Mon Ethos Pro Consulting, LLC
                                              By its Attorneys,

                                              /s/ Ronald W. Dunbar, Jr.

                                              Ronald W. Dunbar, Jr., BBO# 567023
                                              Dunbar Law P.C.
                                              197 Portland Street, 5th Floor
                                              Boston, MA 02114
                                              (617) 244-3550 (telephone)
                                              dunbar@dunbarlawpc.com
                                              goloboy@dunbarlawpc.com

Dated: June 27, 2019
                                 CERTIFICATE OF SERVICE

I hereby certify that on June 27, 2019, I electronically filed the foregoing document
through the CM/ECF system which will be sent electronically to all registered
participants.
                                               /s/ Ronald W. Dunbar, Jr.


                                              Ronald W. Dunbar, Jr.
2
